DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 1 and 9.  The phrase “a first component of the second set of components” is indefinite.  It is unclear to the Examiner whether the first component of the second set of components is intended to be the same or different from “a component of the second set of components” recited earlier in the claim. A similar issue exists with regards to “a component” then the recitation of “a first-third component” in claim 9.   
Re: claim 7.  The phrase “side structure” is indefinite since it is unclear whether Applicant intends to recite a new side structure or refer back to one of the previously recited side structures.  Also, the phrase “the top” is indefinite since more than one top was previously recited.
Re: claim 8.  The phrases “the component”, “the top”, and “the base” are indefinite since more than one component, top, and base were previously recited.
The remaining claims are indefinite due to their dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by WO 2015/125646 (using US Patent Application 2017/0016503 to Teshima as an English equivalent).
Re: claims 1 and 3-6.  Teshima shows in figures 4 and 5A an impact force dampening and defusing structure comprises:

a component or one of the four elements shown in figure 4 includes a base 2, a top 3, and a side structure 4, wherein the top is a distance H from the base and the side structure angles from the base to the top at an angle as shown in figure 6B, wherein, when an impact force impacts the top of the component, the component creates a parallel force component and a
perpendicular force component; and

a second set of components or the remainder of the elements shown in figure 4, wherein a component of the second set of components or one of the remaining three structures includes a second base 2, a second top 3, and a second side structure 4, wherein the second top is a second distance H from the second base and the second side structure angles from the second base to the second top at a second angle as shown in figure 6B, wherein the second top 3 of a first component of the second set of components is impacted with a first portion of the perpendicular force component and the second top of a second component of the second set of components or a second of the remaining three components is impacted with a second portion of
the perpendicular force component, wherein the first component creates a first-second parallel force component and a first-second perpendicular force component, and wherein the second component creates a second-second parallel force component and a second-second perpendicular force component to the same extent as Applicant’s invention does due to the similarity in structure of the device.
	Re: claim 2.  Teshima shows in figures 4 and 5 wherein the second set of components comprises: a third component or a third of the remaining three components wherein the second top 3 of the third component is impacted with a third portion of the perpendicular component and wherein the third component creates a third-second parallel force component and a third-second perpendicular force component to the same extent that Applicant’s invention does due to the similarity in structure of the device.
	Re: claim 7.  Teshima shows in figures 4 and 5 the structure further comprising: from top perspective, side structure creates a perimeter of the top to have a shape of one of the following: a circle.
	Re: claim 8.  Teshima shows in figures 4 and 5 thickness t1 of the side structures of the component form the top and the base.
Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by WO 2016/102225 (using US Patent Application 2017/0347741 to Manera et al. as an English equivalent).

Re: claims 1 and 3-6.  Manera et al. show in figures 6-8 an impact force dampening and defusing structure comprises:

a component or one of the 8 elements shown in figure 6 includes a base 12a, a top 14a, and a side structure 14, wherein the top is a distance from the base as shown and the side structure angles from the base to the top at an angle as shown in figure 7, wherein, when an impact force impacts the top of the component, the component creates a parallel force component and a
perpendicular force component; and

a second set of components or three of the remainder of the elements shown in figure 6, wherein a component of the second set of components or one of the remaining three structures includes a second base 12a, a second top 14a, and a second side structure 14, wherein the second top is a second distance from the second base and the second side structure angles from the second base to the second top at a second angle as shown in figure 7, wherein the second top 14a of a first component of the second set of components is impacted with a first portion of the perpendicular force component and the second top of a second component of the second set of components or a second of the remaining three components is impacted with a second portion of
the perpendicular force component, wherein the first component creates a first-second parallel force component and a first-second perpendicular force component, and wherein the second component creates a second-second parallel force component and a second-second perpendicular force component to the same extent as Applicant’s invention does due to the similarity in structure of the device.
Re: claim 2.  Manera et al. show in figures 6-8 wherein the second set of components comprises: a third component or a third of the remaining three components wherein the second top 14a of the third component is impacted with a third portion of the perpendicular component and wherein the third component creates a third-second parallel force component and a third-second perpendicular force component to the same extent that Applicant’s invention does due to the similarity in structure of the device.
Re: claim 7.  Manera et al. shows in figures 6-8 the structure further comprising: from top perspective, side structure creates a perimeter of the top to have a shape of one of the following: an oval or circle.
	Re: claim 9.  Manera et al. show in figures 6-8 the structure further comprising:

a third set of components or the remaining components in figure 6, wherein a component of the third set of components includes a third base 12a, a third top 14a, and a third side structure 14, wherein the third top is a third distance from the third base and the third side structure angles from the third base to the third top at a third angle as shown, wherein the third top of a first-third component of the third set of components is impacted with a first portion of the first-second perpendicular force component and the second top of a second-third component of the third set of components is impacted with a second portion of the first-second perpendicular force component, wherein the first-third component creates a first-third parallel force component and a first-third perpendicular force component, and wherein the second-third component creates a second-third parallel force component and a second-third perpendicular force component to the same extent that Applicant’s invention does due to the similarity in structure of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US Patent and patent applications: US 10369739 to Cormier et al., US 10022903 to Igarashi et al., US 2015/0223545 to Fraser et al., and US 2015/0125663 to Faden et al. teach the use of similar impact structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
July 30, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657